Case 5:17-cv-02477-JGB-SP Document 45 Filed 09/10/19 Page 1 of 5 Page ID #:907

   1
       KALIEL PLLC
   2   Jeffrey D. Kaliel (CA Bar No. 238293)
       jkaliel@kalielpllc.com
   3   Sophia Goren Gold (CA Bar No. 307971)
       sgold@kalielpllc.com
   4   1875 Connecticut Ave., NW, 10th Floor
       Washington, D.C. 20009
   5
       Telephone: (202) 350-4783
   6
       Attorneys for Plaintiff
   7

   8                              UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
   9

  10
         BRANDIE JOHNSON, LISA                       Case No. 5:17-cv-02477-JGB-SP
  11     MCGLOTHEN, and JUSTIN HEARD
         individually and on behalf of all others
  12     similarly situated,                         NOTICE OF VOLUNTARY DISMISSAL
  13
                                 Plaintiffs,
  14
                         v.
  15
         JP MORGAN CHASE BANK, N.A.
  16

  17                             Defendant.

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                     1
                                       NOTICE OF VOLUNTARY DISMISSAL
Case 5:17-cv-02477-JGB-SP Document 45 Filed 09/10/19 Page 2 of 5 Page ID #:908

   1
              Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Brandie Johnson, Lisa McGlothen,
   2
       and Justin Heard and Defendant JPMorgan Chase Bank, N.A., by and through their respective
   3
       attorneys, hereby stipulate that all claims asserted by Plaintiffs individually in this action are
   4
       dismissed with prejudice and all claims on behalf of the putative class are dismissed without
   5
       prejudice. All parties shall bear their own costs.
   6

   7
        Dated: September 10, 2019                    Respectfully submitted,
   8

   9                                                 KALIEL PLLC
                                                     JEFFREY D. KALIEL
  10
                                                     By:    /s/ Jeffrey Kaliel
  11
                                                             Jeffrey Kaliel
  12
                                                     Attorney for Plaintiffs
  13

  14

  15    Dated: September 10, 2019                    STROOCK & STROOCK & LAVAN LLP
                                                     JULIA B. STRICKLAND
  16                                                 STEPHEN J. NEWMAN
                                                     DAVID W. MOON
  17
                                                     CHRISTOPHER R. FREDRICH
  18
                                                     By:    /s/ David W. Moon
  19
                                                             David W. Moon
  20
                                                     Attorneys for Defendant
  21                                                    JPMorgan Chase Bank, N.A.
  22

  23

  24

  25

  26

  27

  28


                                                     2
                                       NOTICE OF VOLUNTARY DISMISSAL
Case 5:17-cv-02477-JGB-SP Document 45 Filed 09/10/19 Page 3 of 5 Page ID #:909

   1

   2                                 CERTIFICATE OF SERVICE
              I HEREBY CERTIFY that on this 10th day of September 2019, that a true and correct
   3
       copy of the foregoing document was served by electronic mail as furnished via the CM/ECF
   4
       system.
   5

   6
                                                         /s/ Jeffrey Kaliel
   7                                                     Jeffrey Kaliel

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                  3
                                    NOTICE OF VOLUNTARY DISMISSAL
Case 5:17-cv-02477-JGB-SP Document 45 Filed 09/10/19 Page 4 of 5 Page ID #:910

   1

   2
                                             ECF ATTESTATION
   3
              Pursuant to local rules I, Jeffrey Kaliel, attest that David Moon – the other signatory listed
   4
       in the foregoing document, and on whose behalf the document is being submitted – concurs in the
   5
       document’s contents and has authorized its filing.
   6

   7                                                        /s/ Jeffrey Kaliel
                                                            Jeffrey Kaliel
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                    4
                                      NOTICE OF VOLUNTARY DISMISSAL
Case 5:17-cv-02477-JGB-SP Document 45 Filed 09/10/19 Page 5 of 5 Page ID #:911



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
